Exhibit 10. 1

 
 

May 13, 2004
 
 

United Air Lines, Inc.

Attention: General Counsel

Last April, after the passage of the Emergency Wartime Supplemental
Appropriations Act ("Act"), I volunteered to reduce my annual Base Salary (as
defined in my Employment Agreement with United dated September 5, 2002 and as
amended on December 8, 2002 and February 17, 2003 ("Agreement")). That reduction
was in addition to a reduction taken in December 2002. Now that the compensation
restriction period set out in the Act has expired, at the request of the Board
of Directors, I hereby revoke my April 4, 2003 letter in which I offered to take
such additional reduction. This revocation is effective as of the date of this
letter. I understand and agree that neither this letter nor my April 4, 2003
letter is an amendment to my Agreement.

In all other respects, the provisions of the Agreement remain unchanged and in
full force and effect.
  

Sincerely,   /s/ Glenn F. Tilton_________   Glenn F. Tilton  President, Chairman
and CEO 


 

Agreed and Confirmed this 13th day
of May, 2004
 

UAL CORPORATION UNITED AIR LINES, INC.     By:  /s/ Paul R. Lovejoy__ By:  /s/
Paul R. Lovejoy__     Title:  Senior Vice President, General Title:  Senior Vice
President, General Counsel and Secretary Counsel and Secretary